                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

Antuan Burress-El,

       Plaintiff,

               v.                                         Case No. 1:18cv040

Hamilton County Juvenile Courts,                          Judge Michael R. Barrett

       Defendant.

                                            ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on January 26, 2018 (Doc. 4). In the R&R, the Magistrate

Judge exercised the Court’s general screening authority and recommended dismissal

of Plaintiff’s complaint in its entirety.

       Proper notice was given to the parties under 28 U.S.C. ' 636(b)(1)(C), including

notice that the parties would waive further appeal if they failed to file objections to the

Report and Recommendation in a timely manner. United States v. Walters, 638 F.2d

947 (6th Cir. 1981). Plaintiff sought an extension of time to file his objections (Doc. 6),

which this Court granted (Doc. 7). Four filings followed: “Notice: ‘right to pursue a

claim’” (Doc. 8); “notice: jurisdiction” (Doc. 9); “notice: Signature:” (Doc. 10); and

“notice: venue:” (Doc. 11). None of these filings address the substance of the

Magistrate Judge’s findings and consequent recommendation.

       In effect, this is an instance in which no objections to the Magistrate Judge=s

R&R have been filed. Nonetheless, out of an abundance of caution, the Court has

conducted a de novo review and concludes that the Magistrate Judge’s R&R is

                                              1
thorough, well-reasoned, and correct.

      Accordingly, the Court ACCEPTS and ADOPTS the R&R filed by the Magistrate

Judge on January 26, 2018 (Doc. 4). Consistent with the recommendation by the

Magistrate Judge, all claims contained in Plaintiff’s complaint are DISMISSED WITH

PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)(B).

      IT IS SO ORDERED.


                                                  /s/ Michael R. Barrett
                                              Michael R. Barrett, Judge
                                              United States District Court




                                          2
